DETAILED ACTION
This Office Action is in response to the Amendments filed on 06/17/2022 as a Request for Continued Examination. 
In the filed response, independent claims 1, 5, and 9-20 have been amended, where claims 1 and 5 are independent claims. Further, claims 21-23 have been canceled with claims 7-8 being previously canceled.
Claims 1-6, 9-12, and 15-18 are found to be in condition for allowance. Please see below for details.
Accordingly, Claims 13, 14, 19, and 20 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
1.	Applicant’s arguments, see pgs. 9-10, filed 06/17/2022, and corresponding amendments with respect to the rejection of independent claim 1 under 35 U.S.C. 103 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  The also same applies to independent claim 5 which was similarly amended.  As such, both claims 1 and 5 and their corresponding dependent claims are found to be in condition for allowance. However, upon further consideration of dependent claims 13, 14, 19, and 20, a new ground of rejection is made under 35 U.S.C. 112(b). Please see office action below for details.
2.	Examiner acknowledges Applicant’s remarks/amendments related to the claim objections raised in the last office action. As such, the objections are withdrawn.
3.	Examiner acknowledges Applicant’s remarks/amendments related to the claim rejections under 35 U.S.C. 112(a) and 112(b) raised in the last office action. As such, the objections are withdrawn.
4.	Examiner further acknowledges Applicant’s remarks/amendments related to the specification objection raised in the last office action. As such, the objection is withdrawn.
5.	Examiner is amendable to an interview to help expedite the instant application. Please see the conclusion to this office action regarding scheduling interviews.
6.	Accordingly, Claims 1-21 have been examined and are pending. 


Claim Objections
7.	Claims 14 and 20 are objected to because of the following informalities:  it seems use of “part” in the limitation “or a color of part of the visible light image that corresponds to the black part” (emphasis added) is difficult to follow.  What is “of part” of the visible image? Please clarify. Further, the phrase “that corresponds to the black part” appears to be with respect to the invisible light image. As such, it is recommended that the “invisible light image” be added following “the black part”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, claim 13 recites the amended limitation “a black part in the invisible light image is reaction wood, not discolored part and clogging of a blade, on the basis of a shape of the black part and a color of a part of the visible light image that corresponds to the black part” (emphasis added). Paragraphs 0034-0035 of the specification appear to address the features in claim 13, however, it is not entirely clear what is meant by the emphasized limitation as it relates to a black part in the invisible image being reaction wood.  Is the idea to discriminate a black part in the invisible image from a black part in the visible image that may be due to a discolored part and clogging in a blade?  As such, it is difficult to fully ascertain the metes and bounds of the claim.
Regarding claim 14, claim 14 recites the amended limitation “wherein the image processing device determines a defect in the wood is a discolored part from a black part in the invisible light image in combination with the defect lacking shape characteristics in the invisible light image of a clogging blade or reaction wood, or a color of part of the visible light image that corresponds to the black part” (emphasis added). Paragraph 0035 of the specification appears to address the features in claim 14, however, it is not entirely clear what is meant by the emphasized limitation. Moreover, it seems this is the first instance of “the defect lacking shape characteristics”, since claim 1 on which it depends, does not recite this feature. As such, it is difficult to fully ascertain the metes and bounds of the claim.
Regarding claim 19, claim 19 recites similar limitation as claim 13 above. For this reason, claim 19 is also rejected under 35 U.S.C. 112(b).
Regarding claim 20, claim 20 recites similar limitation as claim 14 above. For this reason, claim 19 is also rejected under 35 U.S.C. 112(b).

Allowable Subject Matter
9.	Claims 1-6, 9-12, and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  After reconsidering the art of record (notably Hiraoka, Ueda, and Chen), the Examiner finds the prior art either alone or in combination do not disclose and/or suggest the amended features of independent claims 1 and 5. Specifically, the prior art do not teach “wherein the image processing device being programmed to determine the presence and type of any of the plurality of kinds of the characteristics of a set that includes that reflects the characteristics of transmitted light for each type of defect of the wood plank in the invisible light image, and colors, shapes and patterns that reflects the characteristics of reflected light for each type of defect of the wood plank in the visible light image” as amended in claim 1 and as similarly amended in claim 5.  The art of record do not reasonably address the claimed characteristics of both the transmitted and reflected light for each type of defect of the wood plank. Additional prior art were identified during updated searches (PTO 892), however, they too did not reasonably disclose and/or suggest the collective features of amended claims 1 and 5, in particular the requirement for using both reflected visible light and transmitted invisible light for determining “the presence and type of any of the plurality of defects in the wood plank on a basis of the characteristics of a set that includes shading and shapes that reflects the characteristics of transmitted light for each type of defect of the wood plank in the invisible light image, and colors, shapes and patterns that reflects the characteristics of reflected light for each type of defect of the wood plank in the visible light image.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486